Exhibit 10.28

 

, 20

 

[Name of Recipient]

[Address]

 

Notice of Grant of Restricted Stock Units(1)

 

Dear [Name]:

 

Congratulations!  You have been granted a Restricted Stock Unit award (the
“Award”) pursuant to the terms and conditions of the Verint Systems Inc. (the
“Company”) [2004 Stock Incentive Compensation Plan][2010 Long-Term Stock
Incentive Plan][, as modified by the [UK Sub-Plan thereunder][Canadian Sub-Plan
thereunder][Israeli Supplement thereto][India Addendum],] (the “Plan”) and the
attached Verint Systems Inc. Restricted Stock Unit Award Agreement (the
“Agreement”).  The details of your Award are specified below and in the attached
Agreement.  Capitalized terms used in this Notice of Grant and not otherwise
defined shall have the meanings given in the Plan or the Agreement.

 

Granted To:

 

[Name]

ID#:

 

[ID Number]

 

 

 

Grant Date:

 

[                      ]

 

 

 

Units Granted:

 

[Number]

 

 

 

Price Per Unit:

 

U.S.$0.00

 

 

 

Vesting Schedule:

 

The Restricted Stock Units granted hereby shall vest on each of the following
dates:

 

 

 

 

 

(a) [1/3] on [                            ];

 

 

(b) [1/3] on [                            ]; and

 

 

(c) [1/3] on [                            ].

 

 

 

Cash Cancel Option:

 

On each vesting date, the Board of Directors of the Company shall have the
right, in its sole and absolute discretion, to cancel some or all of the

 

--------------------------------------------------------------------------------

(1)  For grants awarded in 2011 and prior, this Notice of Grant and Agreement
are applicable to grants awarded under the 1996 plan.

 

--------------------------------------------------------------------------------


 

 

portion of the Award vesting on such vesting date and to instead cause the
Verint entity which employs you to pay you in cash (in accordance with such
entity’s normal payroll practices) the Fair Market Value of one Share for each
Restricted Stock Unit being cancelled (less applicable withholding).

 

 

Verint Systems Inc.

 

By my signature below or my online acceptance hereof (if provided to me
electronically), I hereby acknowledge my receipt of this Award granted on the
date shown above, which has been issued to me under the terms and conditions of
the Plan and the Agreement.  I agree that the Award is subject to all of the
terms and conditions of this Notice of Grant, the Plan, and the Agreement.

 

If I am a resident of Canada, I also acknowledge having requested that this
Notice and all documents referred to herein be drafted in the English language. 
Je reconnais également avoir exigé que ce document ainsi que tout document
auquel ce document fait référence, soient rédigés en langue anglaise.

 

Signature:

 

 

Date:

 

 

2

--------------------------------------------------------------------------------


 

VERINT SYSTEMS INC.

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Restricted Stock Unit Award Agreement (“Agreement”) and the Verint Systems
Inc.  [2004 Stock Incentive Compensation Plan][2010 Long-Term Stock Incentive
Plan][, as modified by the [UK Sub-Plan thereunder][Canadian Sub-Plan
thereunder][Israeli Supplement thereto][India Addendum],] (the “Plan”) govern
the terms and conditions of the Restricted Stock Unit Award (the “Award”)
specified in the Notice of Grant of Restricted Stock Units (the “Notice of
Grant”) delivered herewith entitling the person to whom the Notice of Grant is
addressed (“Grantee”) to receive from Verint Systems Inc. (the “Company”) the
number of Restricted Stock Units indicated in the Notice of Grant.

 

1                                         RESTRICTED STOCK UNITS; VESTING

 

1.1          Grant of Restricted Stock Units.

 

(a)                                 The Award of the Restricted Stock Units is
made subject to the terms and conditions of the Plan, this Agreement and the
Notice of Grant.  If and when the Restricted Stock Units vest in accordance with
the terms of the Plan, this Agreement and the Notice of Grant without
forfeiture, and upon the satisfaction of all other applicable conditions as to
the Restricted Stock Units, one Share shall be issuable to Grantee for each
Restricted Stock Unit that vests on such date, which Shares, except as otherwise
provided herein or in the Notice of Grant, will be free of any Company-imposed
transfer restrictions.  Any fractional Restricted Stock Unit remaining after the
Award is fully vested shall be discarded and shall not be converted into a
fractional Share.

 

1.2          Restrictions.

 

(a)                                 Except as provided herein, Grantee shall not
have any rights as a stockholder with respect to any Shares to be distributed
under the Plan until he or she has become the holder of such Shares as provided
in the Plan.

 

(b)                                 The Award is subject to the transferability
restrictions under the Plan.

 

1.3          Vesting.

 

(a)                                 Subject to the terms and conditions of this
Agreement, the applicable percentage or fraction (per the Notice of Grant) of
Restricted Stock Units awarded hereunder shall be deemed vested and no longer
subject to forfeiture under this Agreement on the applicable vesting date in
accordance with the schedule set forth in the Notice of Grant.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Vesting shall cease upon the date Grantee’s
Continuous Service terminates for any reason, unless otherwise determined by the
Board or the Committee in its sole discretion.

 

(c)                                  [On each vesting date, the Board shall have
the right, in its sole and absolute discretion, to cancel some or all of the
portion of the Award vesting on such vesting date and to instead cause the
Verint entity which employs Grantee to pay Grantee in cash the Fair Market Value
of one Share for each Restricted Stock Unit being cancelled (less applicable
withholding).  All cash payments to Grantee hereunder will be made by the Verint
entity which employs Grantee in accordance with its normal payroll practices
either on or promptly following the date of the Company action which gives rise
to such payment; provided, however, that the Company shall have the authority to
delay any such payments to the extent necessary to comply with
Section 409A(a)(2)(B)(i) of the Code (relating to payments made to “specified
employees”); in such event, any payment to which Grantee would otherwise be
entitled during the six (6) month period following the date Grantee ceases to be
employed by or otherwise in the service of the Company will be issued on the
first business day following the expiration of such six (6) month period.]

 

1.4          Forfeiture.

 

(a)                                 If Grantee’s Continuous Service terminates
for any reason, all Restricted Stock Units which are then unvested shall, unless
otherwise determined by the Committee in its sole discretion, be cancelled and
the Company shall thereupon have no further obligation thereunder.  For the
avoidance of doubt, subject to a separate written agreement between the parties,
Grantee acknowledges and agrees that he or she has no expectation that any
Restricted Stock Units will vest on the termination of his or her Continuous
Service for any reason and that he or she will not be entitled to make a claim
for any loss occasioned by such forfeiture as part of any claim for breach of
his or her employment or service contract or otherwise.

 

1.5          Delivery.

 

(a)                                 Subject to Section 1.6 and any other
applicable conditions hereunder, as soon as administratively practicable
following the vesting of Restricted Stock Units in accordance with the terms of
this Agreement (but in no event later than the date the short-term deferral
period under Section 409A of the Code expires with respect to such vested
Shares), the Company shall issue the applicable Shares and, at its option,
(i) deliver or cause to be delivered to Grantee a certificate or certificates
for the applicable Shares or (ii) transfer or arrange to have transferred the
Shares to a brokerage account of Grantee designated by the Company.

 

(b)                                 Notwithstanding the foregoing, the issuance
of Shares upon the vesting of a Restricted Stock Unit shall be delayed in the
event the Company reasonably

 

4

--------------------------------------------------------------------------------


 

anticipates that the issuance of Shares would constitute a violation of U.S.
federal securities laws, other applicable law, or Nasdaq rules.  If the issuance
of the Shares is delayed by the provisions of this paragraph, such issuance
shall occur at the earliest date at which the Company reasonably anticipates
issuing the Shares will not cause such a violation.  For purposes of this
paragraph, the issuance of Shares that would cause inclusion in gross income or
the application of any penalty provision or other provision of the Code or other
tax legislation applicable to Grantee is not considered a violation of
applicable law.

 

1.6          Tax; Withholding.

 

(a)                                 The Company shall determine the amount of
any withholding or other tax required by law to be withheld or paid by the
Company or its Subsidiary with respect to any income recognized by Grantee with
respect to the Restricted Stock Units or the issuance of Shares pursuant to the
terms of the Restricted Stock Units.

 

(b)                                 Neither the Company nor any Subsidiary,
Affiliate or agent makes any representation or undertaking regarding the
treatment of any tax or withholding in connection with the grant or vesting of
the Award or the subsequent sale of Shares subject to the Award.  The Company
and its Subsidiaries and Affiliates do not commit and are under no obligation to
structure the Award to reduce or eliminate Grantee’s tax liability.

 

(c)                                  Notwithstanding the withholding provision
in the Plan:

 

(i)                                    If in the tax jurisdiction in which
Grantee resides, a tax withholding obligation arises upon vesting of the Award
(regardless of when the Shares underlying the Award are delivered to Grantee),
or for non-employee directors of the Company in any jurisdiction, on each date
the Award actually vests, if (1) the Company does not have in place an effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”) or there is not a Securities Act exemption available under
which Grantee may sell Shares or (2) Grantee is subject to a Company-imposed
trading blackout, unless Grantee has made other arrangements satisfactory to the
Company, the Company will (x) with respect to employees of the Company, withhold
from the Shares to be delivered to Grantee such number of Shares as are
sufficient in value (as determined by the Company in its sole discretion) to
cover the minimum amount of the tax withholding obligation and (y) with respect
to non-employee directors of the Company, settle 40% of the portion of the Award
then vesting in cash by paying Grantee cash (in accordance with the Company’s
normal payroll practices) equal to the Fair Market Value of one Share for each
Restricted Stock Unit being settled in such manner.

 

5

--------------------------------------------------------------------------------


 

(ii)                                If in the tax jurisdiction in which Grantee
resides a tax withholding obligation arises upon delivery of the Shares
underlying the Restricted Stock Units (regardless of when vesting occurs), then
following each date the Award actually vests, the Company will defer the
delivery of the Shares otherwise deliverable to Grantee until the earliest of
(1) the date Grantee’s employment with the Company (or a Subsidiary or
Affiliate) is terminated (by either party), (2) the date that the short-term
deferral period under Section 409A of the Code expires with respect to such
vested Shares, or (3) the date on which the Company has in place an effective
registration statement under the Securities Act or there is a Securities Act
exemption available under which Grantee may sell Shares and on which Grantee is
not subject to a Company-imposed trading blackout (the earliest of such dates,
the “Delivery Date”).  If on the Delivery Date (1) the Company does not have in
place an effective registration statement under the Securities Act or there is
not a Securities Act exemption available under which Grantee may sell Shares or
(2) Grantee is subject to a Company-imposed trading blackout, unless Grantee has
made other arrangements satisfactory to the Company, the Company will withhold
from the Shares to be delivered to Grantee such number of Shares as are
sufficient in value (as determined by the Company in its sole discretion) to
cover the minimum amount of the tax withholding obligation.

 

(d)                                 Grantee is ultimately liable and responsible
for all taxes owed by Grantee in connection with the Award, regardless of any
action the Company or any of its Subsidiaries, Affiliates or agents takes with
respect to any tax withholding obligations that arise in connection with the
Award.  Accordingly, Grantee agrees to pay to the Company or its relevant
Subsidiary or Affiliate as soon as practicable, including through additional
payroll withholding (if permitted under applicable law), any amount of required
tax withholding that is not satisfied by any such action of the Company or its
Subsidiary or Affiliate.

 

(e)                                  The Committee shall be authorized, in its
sole discretion, to establish such rules and procedures relating to the use of
Shares of common stock to satisfy tax withholding obligations as it deems
necessary or appropriate to facilitate and promote the conformity of Grantee’s
transactions under this Agreement with Rule 16b-3 under the Securities Exchange
Act of 1934, as amended, if such rule is applicable to transactions by Grantee.

 

6

--------------------------------------------------------------------------------


 

1.7          Detrimental Activity.  In the event the Committee determines or
discovers during or after the course of Grantee’s employment or service that
Grantee committed an act during the course of employment or service that
constitutes or would have constituted Cause for termination, the Committee shall
have the right, to the maximum extent permissible under applicable law, to
cancel any or all of Grantee’s then outstanding Awards (whether or not vested).

 

2                                         CERTAIN DEFINITIONS

 

Defined terms not defined in this Agreement but defined in the Plan shall have
the same definitions as in the Plan [and Appendix A].(2)

 

3                                         REPRESENTATIONS OF GRANTEE

 

Grantee hereby represents to the Company that Grantee has read and fully
understands the provisions of this Agreement, and Grantee acknowledges that
Grantee is relying solely on his or her own advisors with respect to the tax
consequences of this Award.  Grantee acknowledges that this Agreement has not
been reviewed or approved by any regulatory authority in his or her country of
residence or otherwise.

 

4                                         NOTICES

 

All notices or communications under this Agreement shall be in writing,
addressed as follows:

 

To the Company:

 

Verint Systems Inc.

330 South Service Road

Melville, NY 11747-3201

U.S.A.

+(631) 962-9600 (phone)

+(631) 962-9623 (fax)

Attn: Chief Legal Officer

 

To Grantee:

 

as set forth in the Company’s payroll

records

 

Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested) or (b) sent certified or registered mail, return
receipt requested, postage prepaid, addressed as above (or to such other address
as such party may

 

--------------------------------------------------------------------------------

(2)  Include for grants under the 2004 plan.

 

7

--------------------------------------------------------------------------------


 

designate in writing from time to time), and the actual date of receipt shall
determine the time at which notice was given.  Grantee will promptly notify the
Company in writing upon any change in Grantee’s mailing address or e-mail
address.

 

5                                         BINDING AGREEMENT

 

This Agreement shall be binding upon and inure to the benefit of the heirs and
representatives of Grantee and the assigns and successors of the Company.

 

6                                         ENTIRE AGREEMENT; AMENDMENT

 

The Plan, this Agreement and the Notice of Grant represent the entire agreement
of the parties with respect to the subject matter hereof.  The Committee may
waive any conditions or rights under, amend any terms of, or alter, suspend,
discontinue, cancel or terminate, the Award; provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would impair the rights of Grantee or any holder or beneficiary of the
Award previously granted shall not be effective as to Grantee without the
written consent of Grantee, holder or beneficiary, further, provided, that the
consent of Grantee or any holder or beneficiary shall not be required to an
amendment that is deemed necessary by the Company to ensure compliance with
(a) the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any
regulations promulgated thereunder, including as a result of the implementation
of any recoupment policy the Company adopts to comply with the requirements set
forth in the Dodd-Frank Act and (b) Section 409A of the Code as amplified by any
Internal Revenue Service or U.S. Treasury Department regulations or guidance, or
any other applicable equivalent tax law, rule, or regulation, as the Company
deems appropriate or advisable.

 

7                                         GOVERNING LAW

 

The rules and regulations relating to this Agreement shall be determined in
accordance with the laws of the State of New York, applied without giving effect
to its conflict of laws principles.  Each party to this Agreement hereby
consents and submits himself, herself or itself to the jurisdiction of the
courts of the state of New York for the purposes of any legal action or
proceeding arising out of this Agreement.  Nothing in this Agreement shall
affect the right of the Company to commence proceedings against Grantee in any
other competent jurisdiction, or concurrently in more than one jurisdiction, or
to serve process, pleadings and other papers upon Grantee in any manner
authorized by the laws of any such jurisdiction.  Grantee irrevocably waives:

 

8

--------------------------------------------------------------------------------


 

(a)           any objection which it may have now or in the future to the laying
of the venue of any action, suit or proceeding in any court referred to in this
Section; and

 

(b)           any claim that any such action, suit or proceeding has been
brought in an inconvenient forum.

 

8                                         SEVERABILITY

 

If any provision of this Agreement is or becomes or is deemed to be invalid,
illegal or unenforceable in any jurisdiction or as to any person or this
Agreement, or would disqualify this Agreement under any law deemed applicable by
the Committee, such provision shall be construed or deemed amended to conform to
the applicable laws, or if it cannot be construed or deemed amended without, in
the determination of the Committee, materially altering the intent of this
Agreement, such provision shall be stricken as to such jurisdiction, person or
this Agreement and the remainder of this Agreement shall remain in full force
and effect.

 

9                                         ONE-TIME GRANT; NO RIGHT TO CONTINUED
SERVICE OR PARTICIPATION; EFFECT ON OTHER PLANS

 

The award evidenced by this Agreement is a voluntary, discretionary bonus being
made on a one-time basis and it does not constitute a commitment to make any
future awards.  Neither this Agreement nor the Notice of Grant shall be
construed as giving Grantee the right to be retained in the employ of, or in any
consulting relationship to, or as a director on the Board or board of directors,
as applicable, of, the Company or any Subsidiary or Affiliate of the Company.
Further, the Company or a Subsidiary or Affiliate of the Company may at any time
dismiss Grantee from employment or discontinue any consulting relationship, free
from any liability or any claim under the Plan or this Agreement, unless
otherwise expressly provided in the Plan, this Agreement or any applicable
employment contract or agreement.  Payment received by Grantee pursuant to this
Agreement and the Notice of Grant shall not be considered salary or other
compensation for purposes of any severance pay or similar allowance and shall
not be included in the determination of benefits under any pension, group
insurance or other benefit plan of the Company or any Subsidiary or Affiliate in
which Grantee may be enrolled, except as provided under the terms of such plans,
or as determined by the Board.

 

10                                  NO STRICT CONSTRUCTION

 

No rule of strict construction shall be implied against the Company, the
Committee, or any other person in the interpretation of any of the terms of this
Agreement, the Notice of Grant or any rule or procedure established by the
Committee.

 

9

--------------------------------------------------------------------------------


 

11                                  USE OF THE WORD “GRANTEE”

 

Wherever the word “Grantee” is used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
executors, the administrators, or the person or persons to whom the Restricted
Stock Units may be transferred by will or the laws of descent and distribution,
the word “Grantee” shall be deemed to include such person or persons.

 

12                                  FURTHER ASSURANCES

 

Grantee agrees, upon demand of the Company or the Committee, to do all acts and
execute, deliver and perform all additional documents, instruments and
agreements which may be reasonably required by the Company or the Committee, as
the case may be, to implement the provisions and purposes of this Agreement.

 

13                                  CONSENT TO TRANSFER PERSONAL DATA

 

The Company and its Subsidiaries hold certain personal information about
Grantee, that may include Grantee’s name, home address and telephone number,
date of birth, social security number or other employee identification number,
salary, nationality, job title, any Shares of stock held in the Company, or
details of any entitlement to Shares of stock awarded, canceled, purchased,
vested, or unvested, for the purpose of implementing, managing, and
administering the Award or the Agreement (“Data”).  Grantee hereby agrees that
the Company and/or its Subsidiaries may transfer Data amongst themselves as
necessary for the purpose of implementation, administration, and management of
Grantee’s participation in the Award or the Agreement, and the Company and/or
any of its Subsidiaries may each further transfer Data to any third parties
assisting the Company in the implementation, administration, and management of
the Award or the Agreement. These recipients may be located throughout the
world, including outside Grantee’s country of residence (or outside of the
European Economic Area, for Grantees located within the European Economic
Area).  Such countries may not provide for a similar level of data protection as
provided for by local law (such as, for example, European privacy directive
95/46/EC and local implementations thereof).  Grantee hereby authorizes those
recipients — even if they are located in a country outside of Grantee’s country
of residence (or outside of the European Economic Area, for Grantees located
within the European Economic Area) — to receive, possess, use, retain, and
transfer the Data, in electronic or other form, for the purpose of implementing,
administering, and managing Grantee’s participation in the Award or the
Agreement, including any requisite transfer of such Data as may be required for
the administration of the Award or the Agreement and/or the subsequent holding
of Shares of stock on Grantee’s behalf by a broker or other third party with
whom Grantee or the Company may elect to deposit any Shares of stock acquired
pursuant to the Award or the Agreement.  Grantee is not obliged to consent to
such collection, use, processing and transfer of personal data and may, at any
time, review Data, require any necessary amendments to it, or withdraw the
consent contained in this Section by contacting the Company in writing. 
However, withdrawing or withholding consent may affect Grantee’s ability to
participate in the Award or the

 

10

--------------------------------------------------------------------------------


 

Agreement.  More information on the Data and/or the consequences of withholding
or withdrawing consent can be obtained from the Company’s legal department.

 

14                                  GOVERNING PLAN DOCUMENT

 

This Agreement is subject to all the provisions of the Plan, the provisions of
which are hereby made a part of this Agreement, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan.  In the event of any conflict
between the provisions of this Agreement and those of the Plan, the provisions
of the Plan control.

 

15                                  CERTAIN COUNTRY-SPECIFIC PROVISIONS

 

For residents of the UK only:

 

Grantee agrees, as a condition to its acceptance of the Award, to satisfy any
requirement of the Company or any Subsidiary that, prior to vesting of all or
any part of the Award, Grantee enter into a joint election under section
431(1) of the UK Income Tax (Earnings and Pensions) Act 2003, the effect of
which is that the Shares issued on vesting will be treated as if they were not
restricted securities.

 

Tax withholding obligations under this Agreement shall include, without
limitation:

 

(i)            United Kingdom (UK) income tax; and

 

(ii)           UK primary class 1 (employee’s) national insurance contributions.

 

For residents of Canada only:

 

I acknowledge having requested that this Agreement and all documents referred to
herein be drafted in the English language.  Je reconnais également avoir exigé
que ce document ainsi que tout document auquel ce document fait référence,
soient rédigés en langue anglaise.

 

Tax withholding obligations under this Agreement shall include federal and
provincial income tax, Canadian Pension Plan contributions, and Employment
Insurance premiums (including the provincial equivalents) as applicable.

 

For residents of Hong Kong only:

 

The Data Protection Principles specified in the Personal Data (Privacy)
Ordinance (Cap. 486 of the Laws of Hong Kong) will apply to any Data upon its
transfer to any place outside of Hong Kong.

 

11

--------------------------------------------------------------------------------


 

For residents of Israel only:

 

By my signature on this Agreement, I acknowledge that the Award is granted under
and governed by (i) this Agreement, (ii) the Plan, a copy of which has been
provided to me or made available for my review, (iii) the Israeli Supplement
(“the Supplement”), a copy of which has been provided to me or made available
for my review; (iv) Section 102(b)(2) of the Income Tax Ordinance (New Version)
— 1961 and the Rules promulgated in connection therewith, and (v) the Trust
Agreement, a copy of which has been provided to me or made available for my
review.  Furthermore, by my signature on this Agreement, I agree that the Awards
will be issued to the Trustee to hold on my behalf, pursuant to the terms of the
Section 102, the Section 102 Rules and the Trust Agreement.

 

In addition, by my signature on this Agreement, I confirm that I am familiar
with the terms and provisions of Section 102, particularly the Capital Gains
Track described in subsection (b)(2) thereof, and I agree that I will not
require the Trustee to release the Awards or Company shares to me, or to sell
the Awards or Company shares to a third party, during the Holding Period, unless
permitted to do so by applicable law.

 

All capitalized terms in this undertaking shall have the meaning granted to them
under the Supplement.

 

END OF AGREEMENT

 

12

--------------------------------------------------------------------------------


 

(3)[Appendix A

 

CERTAIN DEFINITIONS

 

For purposes of this Agreement, the following terms have the following meanings:

 

“Cause” as a reason for Grantee’s termination of employment or service shall
have the meaning assigned such term in the employment, severance or similar
agreement, if any, between Grantee and the Company or a Subsidiary or Affiliate
of the Company. If Grantee is not a party to an employment, severance or similar
agreement with the Company or a Subsidiary or Affiliate of the Company in which
such term is defined, then “Cause” shall mean Grantee’s: (A) conviction of, or
plea of guilty or nolo contendere to, a felony or indictment for a crime
involving dishonesty, fraud or moral turpitude; (B) willful and intentional
breach of Grantee’s obligations to the Company or a Subsidiary or Affiliate of
the Company; (C) willful misconduct, or any dishonest or fraudulent act or
omission; (D) violation of any securities or financial reporting laws, rules or
regulations or any policy of the Company or a Subsidiary or Affiliate of the
Company relating to the foregoing; (E) violation of the policies of the Company
or a Subsidiary or Affiliate of the Company on harassment, discrimination or
substance abuse; or (F) gross negligence, gross neglect of duties or gross
insubordination in Grantee’s performance of duties with the Company or a
Subsidiary or Affiliate of the Company.

 

“Share” means the common stock of the Company, par value $.001 per share, or
such other class or kind of shares or other securities resulting from the
adjustment application under the Plan.]

 

--------------------------------------------------------------------------------

(3)  Include Appendix A only for grants under the 2004 plan.

 

13

--------------------------------------------------------------------------------